 262DECISIONSOF NATIONALLABOR RELATIONS BOARDMarion Center Supply,Inc.andWilliam S. OndoandTeamsters,Chauffeurs,Warehousemen andHelpers Local Union No. 110 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases 6-CA-16640, 6-CA-16843, and 6-RC-93918November 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 17 August 1984 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and to adopt the recom-mended Order as modified.2Discharge of CressleyThe judge found dischargee Cressley had arecord of "relatively minor work offenses" whichhad been forgiven. The record reveals, however,that some of Cressley'soffenseswere serious, andhewas warned not to continue such behavior.Cressley was the second employee to sign a unionauthorization card,1day after Ondo signed hiscard.Cressley discussed the advantages of theUnion with numerous employees and told otheremployees that he signed a union card.iThe Respondent has excepted to some of the judge's credibility find-ings.The Board'sestablished policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F 2d 362(3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsThe judge made several factual errors For example,the judge foundemployee McCullough confirmed that the Respondent's owner and presi-dent, Elliott,discussed the union campaign in July 1983,in fact,McCul-lough placed the conversation in July at one point and in August at an-other point in his testimony.And, contrary to thejudge's finding, Elliottdid not admit speaking to employee Laney about refusing to sign a peti-tion to revoke union authorization cards Finally,contraryto the judge'sfinding,one of the Respondent'scustomers did identify discriminateeOndo as one of the employees engaging in allegedly dilatory practicesWe correct the errors, but because there is sufficient independent evi-dence to support the dating of the conversation in July and the ultimatefindings that the Respondent solicited revocation of authorization cardsand unlawfully discharged employee Ondo,we find the errors do notaffect thejudge's conclusions Nor do we find it significant that the judgemischaracterized a list of employees as theExcelsiorlistWe find it unnecessary to rely on fn 5 of thejudge's decision and thejudge's discussion ofBuffalo Broadcasting Co,242 NLRB 1105(1979).2We modify the recommended Order to provide that the Union is en-titled to both a bargaining order and a certification of representative inthe event the revised tally of ballots shows that it won the election. SeeGordonsville Industries,252 NLRB 563,604 (1980),and the cases it cites.The Respondent claimed it fired Cressley whenitreceived notice that Cressley had been ticketedfor failing to show a truck lease to a Public UtilityCommission (PUC) officer. This situation is notsimilar to any of Cressley'sprior, unexcused of-fenses.The Respondent alleged Cressley told El-liott he did not show the truck lease to the PUCbecause he did not feel like it. Credited testimonyreveals Cressley did not have the requested itemsand he did not tell Elliott he did not feel like show-ing them to the PUC. Accordingly, we agree withthe judge that the claimed reason for Cressley'sdischarge was pretextual.Given the finding of the Respondent'spriorknowledge of the union campaign and Cressley'sparticipation,3and the pretextual reason offered forhis discharge,we agree with the judge that Cress-ley's discharge violated Section 8(a)(3) and (1) ofthe Act.Bargaining OrderThe judge found the Union represented a majori-ty of the unit employees at one time. We agree.When the Respondent first received notice of theUnion's demand for recognition 10 August 1983,there were 19 unit employees working for the Re-spondent, not counting the 100-percent companyshareholder's three children who are not employeesunder Section 2(3) of the Act. The Union hadsigned cards from 10 of the 19 employees.Includ-ing discriminatory dischargees Ondo and Cressley,the Union had cards from 12 out of 21 employees.Therefore, the Unionclearly represented a majori-ty ofthe unit employees on the demand date.The judge found that aGissel4bargaining ordershould be issued.We agree.The Respondent com-mitted at least four"hallmark" violations-dis-charging the main union adherent and an activeunion supporter,threatening discharge,and threat-ening plant closure.SeeNLRB v. Jamaica Towing,632 F.2d 208, 212-213 (2d Cir. 1980). (The threatswere made by the Respondent'sowner and presi-dent.)In a small unit of 21 employees,one-fourthof the unit (5 employees) were directly affected bythe Respondent's hallmark violations.Such highlycoercive unfair labor practices as the repeated vio-lations of Section 8(a)(3)were likely to have had a3We agree with the judge's finding that the Respondent had directknowledge of discriminatee Ondo's union activity.We further agree withthe judge that the Respondent'sknowledge of discriminatee Cressley'sunion activity may be inferred.In so doing, we rely on the fact that theRespondent had direct knowledge of the Union's campaign,thatCress-ley's discharge occurred almost simultaneously with Ondo'sdischarge,and that the Respondent's asserted reason for discharging Cressley waspretextual.We therefore find it unnecessary to pass on the judge'saddi-tional reliance on the "small plant doctrine "4NLRB v Gissel PackingCo., 395 U S. 575 (1969)277 NLRB No. 26 MARION CENTER SUPPLY263profound impact on all employees. In these circum-stances,we conclude that in the event the revisedtally of ballots shows that the Union lost the elec-tion, it is unlikely that the use of traditional reme-dies would be sufficient to ensure a fair rerun elec-tion.Accordingly,we agree that a bargainingorder is warranted.5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Marion Center Supply, Inc.,MarionCenter, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.IT IS FURTHER ORDERED that the challenges totheballotsof John Zolocsik, Richard Engle,GeraldMcCullough, and William Ondo, havingbeen overruled, they shall be opened and countedand a revised tally of ballots be issued and servedon the parties. If the tally shows a majority votefor the Union, then the Union shall be certified asrepresentative in the above appropriate unit. If therevised tally fails to show that the Union has re-ceived a majority of the valid ballots counted, theelection shall be set aside and the representationcase dismissed.5Member Dennis concurs See her separate opinion inRegency ManorNursing Home,275 NLRB No 171 (July 31, 1985)Barton A. Meyers, Esq.,for the General Counsel.Rodney M Scott, Esq. (Tomb & Tomb),of Indiana, Penn-sylvania, for the Respondent.Ernest B. Orsatti, Esq. (Jubelirer, Pass & Intieri),of Pitts-burgh, Pennsylvania, for the Charging Party/-Petition-er.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Theissues in this case are whether the employer violated therights guaranteed employees by Section 7 of the NationalLabor Relations Act (the Act) by threats, surveillance,and otherwise in violation of Section 8(a)(1) of the Act;whether the employer terminated employees because ofprotected union activities in violation of Section 8(a)(1)and (3); alternatively whether the employer terminatedan employee in retaliation for filing charges with or testi-fying pursuant to the Act in violation of Section 8(a)(4)of the Act; whether the Union represented a majority ofemployees in an appropriate unit; and whether the em-ployer failed and refused to recognize and bargain withthe Union in violation of Section 8(a)(5) and (1) of theAct,Charges were filed on August 17 and October 21,1983,1 complaint issued October 27, and amended com-plaint issued November 10. Hearing was held before meat Indiana,Pennsylvania, onMarch 13-15, 1984, andbriefs were thereafter submitted on behalf of the employ-er and of the General Counsel.2On consideration of the entire record, and observingthe demeanor of the witnesses, I make the followingFINDINGS OF FACTA. Background and JurisdictionMarion Center Supply, Inc. (Respondent) engages inthe sale of ready-mix concrete, pre-cast concrete prod-ucts, and other building supplies at its sole facility atMarion Center, Pennsylvania, and in hauling coal and re-lated products. It admits it is, and I find it to be, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union No. 110, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union) has been at all times ma-terial herein a labor organization within the meaning ofSection 2(5) of the Act.B. Events Prior to Receipt of Demand to Recognize1.Knowledge of union campaignWilliam Ondo, employed by Respondent as a truck-driver on June 22, began the Union's organizational cam-paign sometime in July with the distribution of union au-thorization cards, which were executed by the 13 em-ployees and on the dates as follows: William Ondo, July13;Michael Cressley, July 14; James Lightcap, July 18;Terry Goss, July 18; D. Lynn Baun, July 20; GeraldMcCullough, July 22; Kevin Berringer, July 25; GaryReinhart, July 25; Harry Bish, July 26; James Edwards,July 26; Daniel Ford, July 26; Thomas Lipsie, July 26;and Blair Hilty, August 2.Ford, who left the employment of Respondent in No-vember, testified that some time during the second weekof July, while under a truck greasing it, he heard GlennElliott,Respondent's president and sole stockholder,come in and ask John Zolocsik, another employee,whether he had heard the rumors about a union "makingtheirway" into Respondent. Zolocsik, called by Re-spondent to testify, was not questioned regarding the in-cident. Elliott could only testify, "I have no idlea; I don'trecall asking that," which I take as a denial.Ford also testified that a short time later, since it wasalso during the second week of, or late in July, he andMcCullough, who is still employed by Respondent, ap-proached Elliott to complain that Respondent's wageswere substandard and to ask for an increase in pay, bene-fits, or both, for all employees. Ford testified that he andMcCullough at that time told Elliott that the union wasAll dates are in 1983 unless otherwise indicated.aRespondent's unopposed motion to correct the transcript is herebygranted. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking its way in, and that Elliott responded that"there would be no way that the union would ever comein at Marion Center Supply."McCullough confirmed that the meeting with Elliotttook place on July 20 or 21, that they told Elliott of theunion campaign and, since they preferred not to have aunion,requested a raise or,other benefits for all employ-ees.He also testified that Elliott's response was that "noway would the union get into Marion Center Supply."McCullough testified that there was a third meetingamong the three, about a week later,3inwhich Elliottasked if the employees were really thinking of "goingunion" and asked for the identity of those persons whowere "starting"the union,stating that he would "takecare of the problem." McCullough also testified thatduring this conversation Elliott stated that he wouldnever "go union;that we would have to go on strike andwhile we were striking he could hire all new employeesto replace us."Ford was not questioned and did not testify as to thisconversation.Elliott first testified,as to the alleged con-versation,that "there may have been,everybody wouldlike to make money. I'm sure. They may have asked meformore money."After then denying that Ford andMcCullough hadaskedabout a union, Elliott testifiedthat "the only thing I said that I was having a hard timeand I didn't have the business. . .I just said that busi-nesswas slow,the accounts receivable were slow andthat I would take it under consideration and that was it."Elliott also denied asking who was involved in the Unionand stating that the Union would never come in.Ford also testified that in the latter part of July, Ondoand Zolocsik got into an argument,afterwhich Elliottasked Zolocsik whether Ondo was "the one getting theUnion started or is he pushing the Union in here?" El-liott denied making such an inquiry.Goss, who was employed by Respondent until earlyNovember,testified that during the last week of July, ashe was leaving work,Elliott approached him and askedif he would like some advice. Goss said he would, andElliott "said,stay the hell away from those guys that'sstarting that bullshit.And I said, What bullshit is that?He said, the bulls hit about the union."Goss further tes-tified that Elliott then told him"that if I wanted a futurethere that to stay away from them or else I was fired."Elliott denied the conversation.Elliott and Goss are in-volved in a dispute regarding liability for a hospitalcharge of$23 which Goss claims arose from a work-re-lated incident occuring April 27 covered by workmen'scompensation and which Elliott believed to cover otherservices.Elliott also testified that there is a dispute be-tween Goss and himself due to an error Goss made inmixing a batch of concrete which Goss denies, and re-garding Goss making an obscene gesture to the wife ofone of his customers.McCullough also testified that roughly betweenAugust 1 and 6, Elliott told him he had a"pretty goodidea of who started the union and wanted to know if hedrove a brown and orange auto-car dump truck tri-axle,"3McCullough was able to place the time because it was shortly afterhe had signed his union authorization card on July 22which described only the vehicle driven by Ondo. Elliottalso denied making this statement.2.Discriminatory dischargesa.William OndoOn August 3, Ondo returned to Respondent's facilityto park his vehicle.He was then told by Elliott thatthere was no work available for the vehicle,and that heshould not report the next morning.This was the firstsuch occurrence since Ondo had been hired on June 22as a tri-axle dump truck driver hauling coal,sand, andgravel.The next day,August 4,about 5:30 p.m., Elliottphoned Ondo at home and told him that"We're going(to) try another fellow on that truck to see if he canmake better time" and that he should sign up for unem-ployment benefits.Ondo asked for and was given permis-sion to come to the facility for his personal gear, whichhe did.On Ondo's final paycheck Respondent typed arestriction to the endorsement,as follows: "I,WilliamOndo understand that I am being laid off from MarionSupply, Inc. as of August 4, 1983." Ondo refused to exe-cute the endorsement in that form,and Respondent re-fused to release funds to honor the check for over 2months, until Ondo had retained counsel who threatenedsuit and Ondo, after being advised of the consequencesor lack thereof,had endorsed the check with the state-ment.The testimony of Elliott with the entire litany ofgrounds for Ondo's termination was summed up in hiscounsel's letter to the Board agent on September 23, rel-ative to the charge herein,as follows:As previously emphasized in our statement inletterform of August 30, 1983, the employer,Marion Center Supply,Inc.,had no knowledgewhatsoever of union activity at its establishmentuntil several days after the discharged individuals,including William Ondo, had already been dismissedfor cause.Ondo's layoff was precipitated by a pat-tern of behavior displaying negligence,unwilling-ness to perform his duties diligently,propertydamage and waste, and an antagonistic attitudewhich was known to be disruptive of his fellow em-ployees.William Ondo began working for the employerapproximately 6 weeks before he was eventuallylaid off. About three weeks into his employment, hesmashed the corner of a garage located at the en-trance to the employer'spremises by turning histruck around the corner too sharply-an action thatwas considered to entail extreme driver incompe-tence both due to the fact that no one had everbefore hit the garage in such a manner,and the factthatOndo had no reason to be making the turnwhich caused the accident,as he was supposed tobe going straight past the garage that was struck.The next incident involving Mr. Ondo was thediscovery of his involvement in a practice of wait-ing around after his truck was loaded at Mears CoalCo. until all of the other trucks from Marion CenterSupply had also loaded. He, along with the other MARION CENTER SUPPLYdrivers involved, were warned about this waste ofthe employer's equipment and fuel.Because a largediesel truck is normally left running constantlyduring the day until it is shut down at night, anywaste of time involves, in addition, the unnecessaryuse of fuel to keep theengine running.Another practice of Ondo's relating to his even-tual layoff was his incessant use of his CB radio inthe truck he was driving. The other drivers ofMarion Center Supply complained about this prob-lem to the employer. The "Music Man" as Ondocalled himself,would constantly be driving withone hand holding the microphone of the CB radio.By driving one-handed on the narrow bumpy roadsthat comprise the majority of highwayin this partof the state, and hauling 70,000 lbs. ofmaterial in alarge coal truck, Ondo subjected other users of thehighway to danger and subjected the employer topotential liability for any injury or property damagethat could have resulted.William Ondo was known by many to be antago-mtstic,boisterous, and what some call "lazy." Hedisrupted those around him, and one of the otheremployees, Mr. John Zolocsik, even asked the em-ployer to fire Ondo at one point. Ondo refused todo small tasks connected with the maintenance ofhis truck, such as aiding with an air hose,handingtools to other workers, etc. Ondo would do nothingbut drive his truck and even his performance at thattask slid below acceptable standards.Throughout Ondo's period of employment, hetook longer and longer to perform the same runswith his truck, and used more fuel as well. The finalevent which precipitated his layoff for cause oc-curred on August 4, 1983, when the employerfound hard evidence that Ondo had beenmalinger-ing on the job. Ondo left the employer's premisesafter completing his run with the coal truck to Erie,Pa., on August 3. When Ondo left he was told bythe employer that he need not come in the nextday,August 4, because the employer had no moreorders that required the use of Ondo's truck for the4th.Later that same evening of August 3, an orderrequiring the use of that truck did come in. The em-ployer tried to call Ondo at his home to tell him tocome in on the 4th, but could not reach him. Theemployer does not recall whether, when Ondo wascalled at his home that evening, his line was busy,or whether no one answered the phoneat all. Inany event, Ondo was unavailable to drive the truckon August 4. At this point, the employer called em-ployee Thomas Lipsie, who had asked for a chanceto drive a coal truck in the past, to make the samerun to Erie, Pa. Lipsie, to the employer'ssurprise,made the same run in the same truck hauling thesame amount of material in over 2 hours less timeusing 12 gallons less fuel. The copy of the timecards for Ondo and Lipsiie for the run in question,show the difference.On making the discovery, the employer calledWilliam Ondo and told him that he had better signup for unemployment because he wasbeinglaid off.265Ondo merelystated"alright" [sic]or"okay" andthat was the end of theconversation.In addition, Elliott testified at the hearing as to incidentsinwhich he observed Ondo speeding, "smoking thebrakes" by abruptly reducing speed, and driving danger-ously.Examination of Ondo also sought to establish asan additional reason for his August 4 discharge the mis-suse at various times after that date of keys allegedlygiven Ondo.Ondo testified that he had indeed had the accident hit-ting the garage corner. He admitted that at various timesduring his employment he exceeded the speed limit, butdenied the specific instances of speeding, smoking thebrakes, or driving dangerously alleged by Elliott. Interms of waiting until all trucks were loaded before leav-ing a loading cite, Ondo testified as to assistance in load-ing he was required to give other drivers, and the factthat the vehicles generally ran in convoy. As to takingadditional time to completea run, in a convoy all vehi-cles take the same time, and the speeding with whichOndo was charged would have reduced the time of theruns.Ondo admitted using the CB radio, which was in-stalledby Respondent for Respondent's own benefit.However, Ondo testified that the CBs were used in partto discuss the Union campagin with other drivers, goingfrom the generally used channel 19 to channel 33 forsuch purpose pursuant to secret prearrangement.4Zolocsik testified for Respondent that he had askedOndo for assistance only once, and received it, that theonly problem Ondo ever created was once failing tomove his vehicle for the convenience of others, thatOndo never argued with other employees, but that hethought Ondo was "rather stupid" in hitting the edge ofthe garage, and told Elliott he could find a better driver.He did not testify as to asking Elliott to fire Ondo.As evidence of Ondomalingering,Respondent pre-sented the testimony of John Jahoda, an employee of Re-spondent's coal company customer. Jahoda reported onexcess running time, bunchingup ofvehicles, loitering,littering, and other matters. He did not, however, identi-fyOndo as individually being involved in any of theseactivities.Finally,Elliott's testimony of the actual status of andreason for Ondo's termination went further than coun-sel's letter previously quoted. The reason "was a combi-nation of three things or several things. I had the com-plaint from the coal company; they didn't name Ondo byname and I wasn't picking on him because of that. It wasthings that I observed and it was a matter of economics.Ihad too many men." The observations dealt withspeeding and unsafe driving, and excessive time, previ-ously discussed. Again Elliott testified the grounds forterminationwere: "But the reason why I laid him offwas that my concrete business . . . they didn't need asmuch daily as they had before." Further, Elliott hadbeen asked by Lipsie for the chance to drive a dumptruck, and "So I kept thinking about, my main concern4Ondo testified of an instance of mentioning the union campaign onchannel 19 while Elliott's daughter was near by in a vehicle which had aCB, but there is no evidence that the conversation was overheard. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Mr. Ondo was, I was afraid of him having a seriousaccident." He testified that "the day of the 3rd, our loadshad been cut back a little but, our concrete had droppedaway . . . so I really didn't need Lipsie at all for theconcrete end of it . . . I tried to call Bill Ondo once anditwas either busy or no one answered . . . so I thought,well I'll give Lipsie a try and he worked out well, evenusing up less time than Ondo." Elliott continued testify-ing as to the reason for Ondo's termination that "theconcrete business never recovered. . . . So, consequent-ly,we didn't need as many men. So if you don't need,the newest, at that time Mr. Ondo was the newest man."Actually, Hilty had been hired 5 weeks after Ondo. Pay-roll records reveal that Respondent hired two new driv-ers on August 5, and a third new driver on August 8.Elliott testifiedas toOndo's status that his action ofAugust 3 "was strictly just a layoff," and "I didn't con-sider [it] really super permanent. If I'd got the work, hewould've been back." Elliott considered Ondo as stillemployed until August 19 when Elliott received noticeof the unfair labor practice charge. In his words, "WhenI got the unfair labor practice on the 19th, you know,that sort of makes your decision for you" and, in earliertestimony, "I probably thought, well, you don't needfriends like that." After receiving Ondo's charge he as-sumed Ondo didn't want to be his friend and that sincehe received no notice of application for unemploymentbenefits that Ondo had obtained other employment.b.Michael CressleyCressleywas employed by Respondent as a driverfrom May 1, 1981, until August 4, He was the secondemployee to sign a union authorization card, doing so onJuly 14, and prior to his termination discussed the Unionwith three to five other drivers at Respondent's facility,and once or twice on the CB. After work on August 4he was terminated by Elliott, who told him that a reportfrom the Pennsylvania Public Utility Commission wasthe reason.In his letter to the State Office of Employment Securi-ty, dated August II, Elliott stated the following groundsof "willful misconduct" leading to discharge:Mr.MichaelG. Cressley had been employedwith our company from May 1, 1981 to August 4,1983. In that time period these are some of thethings that lead [sic] to his willful misconduct:Summer of 1981Mr. Cressleywas to reporttowork at 7:00 AMon Saturday to drive a concrete mixer truck inwhich we had promised the customer concrete tobe at their home at 8:00 AM. Mr. Cressley nevershowed up, leaving me in a real mess. Mondaymorning Mr. Cressley came to work and told methat he had to take his baby to the Indiana Hospital.Later that day I called the Indiana Hospital, therewas no child there Saturday under the name Cress-ley.Mr. Cressley was warned at this time.Fall of 1982On Thanksgiving eve, Mr. Cressley was instruct-ed to fuel up his truck and put it away. He did thatbut ran into a 16' wide door smashing the frame.Mr. Cressley left for the day not telling me aboutthe door. One of the other employees came to meand said do you know Mike smashed the door? I re-plied NO! On the door frame, I had to work manyhours that evening trying to get it closed andlocked.On Thanksgiving evening I called Mr.Cressley and asked him why he did not tell me, hisreplywas "you don't seem to get as mad severaldays later than if I would have told you that day."Mr. Cressley was warned at this timeWinter of1983 [sic]Mr. Cressley was driving a dump truck, he wasinstructed how to operate the truck such as mainte-nance, dumping loads,driving in bad weather con-ditions, etc. . . . Mr Cressley would not follow in-structions on how to dump,therefore he twisted thetailgate twice.We had approximately 4 hours ofwelding, straightening,etc. . . . to do each time.Another employee drove this same truck approxi-mately 246,000 miles and never hurt the tailgate.Mr. Cressley was warned at this time.Spring of 1983Mr. Cressley was still driving the same dumptruck, he would not tighten the bolts on the wheel,therefore he busted the front lug. Mr. Cressley waswarned to check these items daily. A few weekslater one of the other dump truck drivers made Mr.Cressley tighten the bolts at the limestone quarrybecause the wheel was ready to fall off. Mr. Cress-leywas warned again about his poor maintenance.Summer of 1983Mr. Cressley was pulled over by a state police of-ficer for a common check of the truck. He askedMr. Cressley to see the insurance card, Mr. Cressleysaid he did not have one, which was and is incor-rect because I issue a new card toeachtruck once ayear.Mr. Cressley was warned about this, he didnot seem concerned about the matter.August 3, 1983In the mail today I received the attached roadcheck from the Pennsylvania Public Utility Com-mission tellingme Mr. Cressley was stopped anddid not show them his lease and sign for the truck,which was and is on board. As you will find in theenclosed letter, upon questioning Mr. Cressley whythese items were not shown to the PUC people, heindicated that he did not feel like showing them tothe PUC people. At this time Mr. Cressley wasfired from our company for willful misconduct.After further examination of the truck we foundthat it looked like pigs had lived in it, we also foundseveral other maintainance [sic] items that should MARIONCENTER SUPPLYhave been reported to our maintainance [sic] super-visor.Mr. Cressley was a very moody employee, henever was concerned about his job. If you needmore reports of this nature, I have a lot more itemssimilar to this.By Elliott's direct testimony, and by cross-examination ofCressly, additional accidents or incidents of alleged poordriving were added for the period starting in 1983.Cressley's testimony regarding the incidents in theletterwere as follows: That in 1981 he had neglected toadviseElliottwhen he took his son to the hospital,having gone to the emergency room and not being re-quired to admit the child to the hospital and that he waswarned not to miss too many Saturdays or he would losehis job; that in 1982 he did run into the door frame andfailed to report it because he was afraid of being fired,and that he was instructed to and did repair it the nextday; that in 1983 he did, through inexperience, damagethe dumping mechanism of a dump truck and waswarned that if it continued he would be reassigned to adifferent type of vehicle; that he checked wheel boltsregularly but that they would work loose, which was thereason for regularly checking them; that, in 1983, he didnot have a current insurance card available because Re-spondent had not issued one to him; that on August 3, asthe last vehicle in a convoy of five, he was stopped andwhen explaining that he was allegedly operating underleasewas asked for a copy of the lease, required to becarried, and as to why he did not display the requiredidentifyingdoor placards.Cressley testified that hesearched the vehicle for a copy of his lease papers butwas unable to find them, and that the placards had beenpreviously given to another driver at Elliott's direction.He admitted that he did not mention the incident to El-liott at the time, but denied that he failed to display theitems to the PUC because he "did not feel like showingthem," or making any such statements to Elliott.During this period Elliott had problems with manydrivers not appearing for work on Saturdays, and he hadinstituted the practice of delaying payday from Friday toSaturday for any driver not coming in on Saturday threetimes. Cressley had failed to come in only twice, thougha number of drivers failed to come in three times andhad had their paydays changed.Cressleywas denied unemployment benefits and ap-pealed the ruling, stating that his actions had not beenwillful.He did not allege that his union involvement wasthe cause of his discharge, and he did not appear at thehearing of his appeal.c.Blair HillyHilty was employed by Respondent as a driver fromJuly 29 to August 4. He signed a union authorizationcard on August 2.Hilty testified that on the evening of August 4, whenhe finished work, he was approached by Elliott who toldhim that the coal company at the loading point had com-plained that drivers "were screwing around and holdingup traffic; we were loading and just setting . . . and hetoldme I was fired. And I said, you didn't fire me, Iquit."267Elliott testified that no such conversation took place,and that on August 5 Hilty simply did not report forwork. Elliott's daughter, Respondent's dispatcher, testi-fied that after Hilty clocked out on August 4 she gavehim his instructions to report for work the next morning,that they chatted and he mentioned nothing about anyconversation with Elliott, being fired, or quitting.C. Events After Receipt ofDemand to Recognize theUnionBy letter dated August 3, received by Elliott August10, the Union advised Respondent it claimed a majorityof Respondent's employees as members, and "requestingrecognition as the sole and exclusive bargaining agent forthe people." The Union also filed a certification petitionwith the Board, a copy of which was received by Re-spondent on August 8.1.Soliciting revocation of union authorization cardsFord and McCullough testified that in mid-to-lateAugust, Elliott told them that for employees "that reallydidn'twant this union in here the best way to get thisout of here was to sign a petition saying that we the un-dersigned employees . . . do not want this union to rep-resent us." Ford testified that the suggestion was coupledwith veiled threats, later discussed. Ford and McCul-lough testified that they discussed this between them-selves, and that McCullough then wrote out a petition asdictated by Elliott. It was then arranged that as employ-ees came into the shop, Ford and McCullough would gettheir signatures. Those employees not coming throughthe shop were sent by Elliott, who told them that Fordand McCullough wanted to see them. To the roughly sixemployees who asked what would happen if they did notsign,McCullough responded "I have no idea, but that Iwas signing it, I needed to keep my job." McCulloughadded that Elliott came over several times to see whohad signed the petition and as to driver Laney, whentold he refused to sign, that Elliott said he would takecare of it and the next day Laney signed. Elliott's coun-sel gave McCullough the names and addresses of partiesto whom copies were to be sent-the Board, the Union,and Elliott.McCullough left the petition in an office safe over-night, and the next day found it had disappeared. He tes-tified that when he reported this to Elliott he was told toquickly make up another one, get it signed the same wayand "Nip this thing in the bud." McCullough's secondpetition was as follows:We the undersigned employe(e)s of Marion CenterSupply, Inc. Do not want the Teamsters' Local 110Union in representing us in any way, because wefeelwe have been lied to, mislead, 5 misinformed tobelieve things that are not so. (We want the cardsback)This is the second original copy of this letter. Thefirst one was stolen by someone for the Union. The5Note the same pasttense spelling in Elliott's letter reCresssley, firstparagraph 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirstletterwe had 100%of the employees(sign),this letter we don'tBut its enough!C.C. BetterRelations BoardC.C. Teamsters Local 110&Marion Center Supply(Signatures)Vernon LaneyJ.W. LattimerHarry BishJamesLightcapGary ReinhartJerry McCulloughGary NicholsonDonald TroupTerryM. GossR. E. MillerDanielFordKevin Berringer-----sBill ElliottRichard IngleBruno Busano, Jr.Thomas Lipsie was asked to sign but responded that hewas for the Union and would not. McCullough testifiedthatElliottwas within hearing distance at the time.Lipsie was directed by Elliott to clock out for the bal-ance of the day.The portion of the petition stating "We want the cardsback" was inserted at Elliott's direction only after thesignatures had been obtained.McCullough again ob-tained addresses from Respondent's counsel, and the peti-tionwas given to Elliott's daughter,the company dis-patcher, for stamping and mailing on that day, August18.Lipsie testified confirming that he had been sent to seeFord by Elliott who told him that Ford had somethingfor him to sign, that when he refused to sign Elliott waswithin hearing distance,and that after refusing,Elliotttold him to punch out and go home,though the usualpractice would have been for him to take another load.Elliott's testimony regarding the petitionwas thatMcCullough had come to the office and was very upsetabout how the Union had misled him and suggested thathe,McCullough,"write a letter." Elliott testified thatMcCullough"insinuated,what should he do, whatshould they do, and it just sort of came, it was a sugges-tion, I think, really from both of us, maybe, if theywanted to, that they could notify the people, the Unionpeople, I guess. But I felt that that was strictly their owndoing,McCullough'sown doing. . . .We just sort of,possiblymutual,just to let them know how they, themen, felt.This was something that was sort of throwedin the air by both of us, but they could do what theywanted to do."Otherthan repeating his frequently used statement thatthe three quickest ways of going out of business werewomen,booze, and the Union, and that as far as hisknowledge went Teamsters only involved truck drivingso that unionized employees would not be able to fill inon other jobs, he said nothing,neither agreeing nor dis-agreeingwiththe idea of writing any letter, much lessdictating it. Elliott recalledMcCullough telling him thatLaney would not sign the letter and speaking to Laneyabout it, but does not recall hearing Lipsey refuse tosign.As to the petition in general,Elliott denied any knowl-edge of what Ford and McCullough were doing, that he6 Signature of James Lightcap stricken-appears in second column"was instructed by Jerry McCullough,when the employ-ees punched out that they were supposed to come andsee him in the garage.That's all I did, when they wouldpunch out I said,Jerry said he'd like to see you over inthe garage."2.Threats,interrogations,and surveillancesIn addition to the allegations of unlawful interroga-tions of Zolocsik, Ford,and McCullough prior to noticeof representation,and a threat to fire Goss if he becameinvolved with the Union,the General Counsel alleges anumber of unfair labor practices thereafter.As previously noted,driver Ford testified Elliott saidthat if the Union was votedin he would close down andthen reopen with new employees,and that if the employ-ees were represented by Teamsters they could only beused as drivers and would not be used in nondriving timeto work as mechanics or laborers in the casting depart-ment. He also testified Elliott said that he would not gounion, would close the business if it went union, wouldrefuse to bargain,would force employees to strike andthen replace them, and would reduce pay to minimumwages.McCullough also testified Elliott said that he wouldforce a strike and replace the employees,asked for thenames of union supporters,asked whether he had attended specific union meetings and who was there and "howthingswere going,"stated that Teamsters would onlydrive and he would not let them do other work, that hewould reduce pay to minimum wages, and that he wouldnot negotiate if Respondent were unionized.McCullough also testified that some time after Ondowas terminated he received a message that Ondo hadcalled him at home and asked to be called back.He testi-fied that he mentioned this to Elliott,who gave him atape recorder,asking him to use it to record"anythingincriminating about Mr. Elliott, the Company, the Unionor any other employee there." McCullough testified hetook the tape recorder,but did not return Ondo's call. Inanother incident,James Edwards testified that on March9, the Thursday prior to the opening of the hearing, hehad a conversation with Elliott in the office,that Elliott"had a little piece of paper laying on the counter and ithad (Ondo's,Cressley's, andHilty's)names.And thepaper said that the NationalLaborRelations Board wastrying to get them their jobs back into the yard. And hetold me if they came back into the yard-Imean, he justsaid-or asked me if I know what they are going to bedriving, and he said, the same thing they were drivingwhen they left, a dump truck. I took one of their jobs."Edwards testified that Elliott stated he"was not tellingme what to do or what not to do. He just showed methe paper."Edwards also testified that Elliott had askedwhether they had ever had a conversation regarding theUnion, and Edwards responded that there was "justsome small thing" which he could not even remember,and that Elliott responded that"he didn't want to hearthat again, hear about it."Elliott's testimony regarding all the above instancesconsisted of direct denials, or admissions with explana-tions.He specifically denied ever asking the identity of MARION CENTER SUPPLYthose joining or belongingto the Union, everstating thatthe Unionwould never"come in," everstating that Re-spondentwould shut down,or ever stating that hewouldrefuse to bargainwith the Union.Elliott alsodenied ever stating that instead of bargaininghe wouldonly pay minimum wages, testifyingthatwhat he hadsaidwas, as in a preparedscript, thatbargained wagescould be anything from minimum wages up. He deniedever statingthat he wouldforce a strike or would re-place strikers, testifying that he onlyread prepared textsregardingthosepoints.He denied threateningthat if theUnion camein he wouldrestrict employeesto drivingand not continuethe practiceof permittingthem to workasmechanics and productionemployees when not driv-ing, but admitted telling employees that it was his under-standing Teamsterswould only "drive a truck but wehave many otherpositionsother thandriving a truck andwe would have to have separate people forall these dif-ferentpositions."Regardingthe tape recorderincident,Elliott deniedMcCullough'sversion,testifyingthat in a climate ofthreatsby the Unionand fearon the part of employees,McCulloughaskedfor the recorderbecause his wife wasreceivingthreateningcalls.As to Edward's testimony ofthe conversation 4 days before thehearing, Elliott testi-fied that "[w]hat happened,Iwrote ona piece of paperthatMr. Ondo, Mr. Hilty, and Mr. Cressleywanted tocome backand work for Marion Center Supply; this waswhat the LaborBoard wastrying to come across with.He (Edwards)read it andhe said, would they be drivingtrucks and I said,I shruggedmy shouldersand that's, Ineversaid a word because I don'tknow and I don'tthink anybody knows." Elliott's daughter,who works asdispatcher,was present.She confirmed Elliott's testimo-ny that Edwards asked howreinstatementwould effecthim [sic]and that Elliott merely shruggedhis shouldersin resposne.She did not know what the "piece of paper"stated,where it came from or where itwent, and wasnot awarethat Elliott himself had prepared it.D. Discussionof UnfairLabor Practices1.CredibilityVirtually all the ultimate findings regarding unfairlabor practices revolve about the credibility findings onthe testimonial conflicts between Elliott, on the onehand, and, on the other,Ford, McCullough, Goss, Cress-ley,Hilty, and others. For the reasons following andexcept where other circumstances require different find-ings, I do not accept Elliott's testimony.Elliott testified that Ondo's termination was based inpart on the economic grounds of loss of business and inpart on Ondo'sbeing the most recent employee andhence the first to go in any reduction.The facts showthat 2 days after Ondo was terminated 2 other men werehired, and a third was hired the next workday.Elliott'sexcuse of lack of work was therefore not truthful. Sec-ondly, according to Elliott's own testimony, Hilty gaveno indication when he clocked out on August 4 that hewould not report for work the next morning. Since Hiltyhad been employed by Respondent for less time thanOndo, Elliott's testimony that Ondo was laid off on269August 3 as most junior driver also is not truthful. Third-ly,Elliott testified that the action as to Ondo on August3was a layoff and not a termination,and that Ondowould have been recalled had there been an opening.Since others were employed on August 5 and 8, beforeElliott received Ondo's charge to the Board, with norecall of Ondo,it is obvious that Elliott's testimony onthis point also is not truthful.Elliot'sinsistence that inorder to cash his last paycheck Ondo sign an endorse-ment to the effect that he had been laid off rather thandischarged is indicative of his furtive attempts to miscasthis action.Further, weighing testamentary contradiction betweenElliott and McCullough, I find McCullough is more be-lievable. In addition to his straightforward demeanor, Ihave considered that McCullough remained in Respond-ent's employ,and his testimony may place his job injeopardy. Clearly contrary to self-interest, McCullough'stestimony is highly credible.The same is true as to Ed-ward's testimony,also contradictory to that of Elliott.2.Prior knowledge of union campaign andparticipation by discriminateesElliott denied any knowledge of the union campaignprior to August 8, after the terminations of the threedrivers.McCullough,however, whose testimony I havefound credible, told Elliott about the Union campaign onJuly 20 or 21. Ford,who is no longer employed by Re-spondent and whose testimony is thereby not contrary toself-interest,nevertheless testified credibly and forth-rightly,confirmingMcCullough'sstatement in thisregard.I also credit Ford's testimony that he had earlieroverheard Elliott question Zolocsik about rumors of aunion campaign,and later still during July, overheardElliott question Zolocsik about Ondo's participation. Zo-locsik testified,and denied neither of these two incidents.Goss is also no longer employed by Respondent,and hasone or more disputes with Respondent,but in view ofmy crediting other testimony regarding Elliott's knowl-edge of the union campaign I also find credible his testi-mony that Elliott warned him in July against involve-ment in the campaign. In sum, I find that, through El-liott,Respondent had direct knowledge of the unioncampaign prior to August 3.In addition,the General Counsel argues that pursuantto the Board's "small-plant doctrine,"direct proof ofknowledge is not required where it may be inferred fromthe record as a whole. In the seminal case ofWiese Plow& Welding Co.,123NLRB 616, 618(19:59), the Boardruled that examination of the record as a whole support-ed, on circumstantial evidence,knowledge both of theunion campaign and that the dischargedemployees hadbeen active participants.It cited as factors that (1) therewas a small number of employees,(2) thediscrirninateehad spoken to other employees in favor of the union, (3)the discriminatees'prior union membership was knownto the employer, (4) the discharge took place shortlyafter the time knowledge was inferred, (5) the employeesacting on behalf of the union were discharged simulta-neously, and(6) the former practice of giving warningprior to discharge was not followed. In succeeding cases 270DECISIONSOF NATIONAL LABOR RELATIONS BOARDadditional criteria were cited,such as giving pretextualreasons for discharge,Marsden Electric Co.,226 NLRB1097, 1099(1976),andFloridaCitiesWater Co., 247NLRB 755, 756 (1980),and employer union animus,Alumbaugh Coal Corp.,247 NLRB 895, 900-901 (1980),Corn Bros.,Inc., 262 NLRB 320, 325(1982).I agree withthe General Counsel that, given(1) the small size of thework force,(2) that discrimmatees Ondo and Cressleyhad spoken in favor of the Union,in person and by CB,between themselves and with other employees,(3) thedischarges took place shortly after knowledge could beinferred,(4) the employees were discharged almost si-multaneously,(5) no warnings were given to Ondo, (6)the grounds for discharge were pretextual,(7) the em-ployer exhibited union animus,(8) the son of Respond-ent'smanager worked with the other employees, and (9)the daughter of Respondent'smanager was the dispatch-er, in a position to overhear CB communications be-tween drivers,there is an inference from the record thatRespondent was aware of the union campaign before thedischarges,and at least aware of Ondo's and Cressley'sparticipation.7Respondent points out that the employees were secre-tiveand circumspect in pursuing the organizationaleffort.However, the Board has recognized that employ-eesmay attempt to conceal their plans from their em-ployer, but that such fact does not eliminate the validityof the small-plant doctrine.Bros.ThreeCabinets, 248NLRB828, 841(1980).3.Discriminatory dischargesAs previously stated, it is found that Respondent's dis-charge of Ondo was made with both actual and inferredknowledge of the union campaign and of Ondo's partici-pation.The grounds offered by Respondent have beenfound to be pretextual,and Ondo's discharge was in vio-lation of Section 8(a)(1) and(3) of the Act."As also previously stated,it is found that Respondent'sdischarge of Cressley was made with the actual and in-ferred knowledge of the union campaign,and with theinferred knowledge of his participation.In view of theprior findings that Elliott's contested testimony standingby itself should not be credited,I do not find that Cress-ley willfully withheld documents from the Pennsylvaniaauthorities,or that he told Elliott he had done so. I find,rather, and employee with a record of relatively minorwork offenses,each of which had been forgiven, whowas pretextually discharged on a false claim of willfulmisconduct. I therefore find Cressley's discharge also tohave been in violation of Section 8(a)(1) and (3) of theAct.7 I have previously also found direct evidence of Respondent's knowl-edge of the union campaign and of Ondo's participation8 In view of the finding it is not necessary to consider the GeneralCounsel's alternative theory that Ondo was discharged unlawfully and inviolation of Sec 8(a)(4) of the Act because he filed a charge with theBoard.However,if itwere to be found that Ondo was not in fact dis-charged on August 3 because of participation in the union campaign, thenIwould find that Respondent determined about August 19 that it wouldnot recall Ondo because of the charge he filed with this Board,in viola-tion of Sec.8(a)(4) of the Act. The recommended Order and remedy inthat case would be substantially the same as herein.The same findings of knowledge and participation aremade in respect to Hilty. However, Respondent's statedreasonfor discharge, failure to report for work,is sup-ported not only by Elliott's testimony, but by the testi-mony of his daughter, who testified credibly that she hadinstructed Hilty to report for work at 4 a.m. the next dayas he clocked out, after his alleged confrontation withElliott, and that he made no mention of the confronta-tion, of being discharged, or of quitting. I do not creditHilty's testimony, and find that he was not discriminator-ily or unlawfully discharged by Respondent.4.Other unfair labor practicesIn determining credibility issues above,I have alreadyfound that Respondent interrogated Zolocsik, Ford, andMcCullough regarding the identity of persons active inthe union campaign. In view of my general credibilityfindings as to Elliott'scontested and otherwise unsup-ported testimony,I further find that Respondent solicitedMcCullough and Ford, and through them both directlyand indirectly the other driver-employees,to repudiatethe Union and revoke authorization cards; that Respond-ent threatened to discharge Goss, an employee,for pro-tected union activity;thatRespondent threatened Fordand McCullough to force a strike, to refuse to bargainmeaningfully, to reduce wages, and to close the facilitybecause of protected union organizing activity;and thatRespondent interrogated Edwards regarding testimonyhe might give in this proceeding and impliedly threat-ened to discharge him for giving adverse testimony.Each of these actions constitute violations of Section8(a)(1) of the Act.E. Refusal ToBargain and Election1.FactsThe first written notification of the union campaign re-ceived by Respondent was the Union's petition for certi-fication,docket number 6-RC-9391, filed with the Boardon August 5, received by Respondent August 8. That pe-tition defines the bargaining unit to be"all truckdrivers,mechanics,laborers" and excludes "all office clerical em-ployees and guards, professional employees and supervi-sors as defined in the Act." The petition reports that ithad made a request of the employer for recognition asbargaining agent onAugust 3.Though sent by certified mail August 3, the Union'sletter demanding recognition was not received by Re-spondent until August 10. It stated that as of August 3theUnion had enrolled as members "the majority ofyour employees at your establishment in Marion Center,Pennsylvania," and requested recognition as "bargainingagent for the people.','On August 23, Respondent and the Union executed aStipulation for Certification Upon Consent Election. Theagreed upon description of the appropriate collective-bargaining unit was:All full-time and regular part-time production andmaintenance employees including all driver-opera-tors, batch plant operators,yard workers, truck dis- MARION CENTER SUPPLYpatcher and parts runner employed by the Employ-er at its Marion Center, Pennsylvania, facility; ex-cluding all office clerical employees, the sales andofficemanager, professional employees and guardsand supervisors as defined in the Act.This was the same description as had been involved withthisUnion and this Respondent in an unsuccessful elec-tion in June 1978, except that the positions of truck dis-patcher and parts runner were not specifically includedand the position of sales and office manager was specifi-cally excluded.The"Excelsiorlist" of all employees was as follows:NameJob TitleHireEndDonald L. BaunTruckdriver4/9/82--Roger KevinBerringerTruckdriver3/15/83--Harry ]BashTruckdriver4/14/80Bruno J. Busani Jr.Truckdriver8/5/83Michael CressleyTruckdriver5/1/818/4/83James L. EdwardsTruckdriver5/11/75William G. ElliottWelder-Yardman1978Richard R. EngleFork Truck Oper.2/3/75Daniel E. FordTruckdriver3/17/83Terry M. GossTruckdriver3/11/83Deborah GriffithParts Runner1978Blair H HiltyTruckdriver7/29/838/4/83Vernon B. LaneyTruckdriver5/6/77James W. Lottimer IITruckdri ver7/22/71James V. LightcapTruckdriver6/21/83Thomas G. LipsieTruckdriver5/23/83Gerald MTruckdriver/Concrete 5/14/82.McCulloughTech.Richard L MertzTruckdnver8/27/79Robert E. MillerTruckdriver8/8/83Gary L. NicholsonTruckdriver5/5/83William S. OndoTruckdriver6/22/838/3/83Gary W ReinhartTruckdriver6/18/83Daniel E. TroupTruckdriver8/5/83Penny L. WallaceTruck Dispatcher7/9/77John M. ZolocsikMechanic5/19/77271to hire, transfer, suspend, lay off, recall, promote, dis-charge, assign, reward, or discipline other employees, orto adjust grievances, or to effectively recommend any ofthose actions.The ballot of William Elliott (William) was challengedby the Union on the basis that he is a full-time studentand does not share a community of interest with mem-bers of the unit.William is the son of Glenn Elliott,owner and manager of Respondent. At the time of thehearingWilliam was a senior at a vocational-technicalhigh school, expecting to work for Respondent full timeupon graduation. He has worked for Respondent for 5years, and his duties are described by his father as "If it'sdirty, he does it." During the summer he works 40 to 60hours per week, and during the school year 15 eveningand weekend hours per week. He is paid an hourlywage.The ballot of Deborah Griffith was challenged by theUnion on the basis that she is a casual employee, em-ployed full time elsewhere. Griffith is Elliott's marrieddaughter, and has worked for Respondent for over 4years as a "parts runner," traveling wherever necessaryto get parts required to keep trucks and equipment oper-ating.GeraldMcCullough's ballot was challenged by Re-spondent on the basis that he was a concrete technicianand not within the bargaining unit. In mid-July McCul-lough, who had been employed as a driver, was asked byElliott if he would like to work in the office, and wouldlike also to do concrete and technician work. He spentabout 4-1/2 hours per week working as a concrete tech-nician in the office, doing so between 12:30 and 5 p.m.one day a week. The balance of his time McCulloughcleaned the office, drove, worked as a mechanic or inthe pre-cast division, shoveled sand, and loaded vehicles.His pay did not change.The Board agent challenged Ondo's ballot in accord-ance with established Board procedures on the basis thathe was not employed at the time and not on the eligibil-ity list.2.DiscussionThe election was held on October 14. Of the "approxi-mate number of Eligible voters," all 22 cast ballots.Eight unchallenged votes were cast for, and eight againstthe Union, and six ballots were challenged.The ballots of Zolocsik and Engle were challenged bythe Union on the basis that they are supervisors withinthemeaning of the Act. Zolocsik is a nondriving me-chanic,who is generally in charge of the area wherework is performed by himself and by drivers who do notthen have driving assignments or who are servicing thevehicle they regularly operate. Engle, who can under-stand others and make himself understood though a non-speaking and nonhearing individual, operates a highliftand a forklift vehicle, and is generally in charge of thearea where pre-cast concrete forms are produced, whereother employees may work when not on driving assign-ments. Engle and Zolocsik, both hourly wage employees,direct other employees to the extent of directing whatroutine work has to be done. Neither has the authoritya.Contested ballots'After a review of the above-cited facts it requires nofurther consideration to find that neither Zolocsik norEngle was a supervisor within the meaning of the Act.The union challenge of their ballots should be set aside.As to McCullough's position there is no doubt that for 4-1/2 out of 5 days he works as a driver, mechanic, batchplant operator, and yard worker, whose function and in-terest in working conditions remains within the commu-nity of the unit. The challenge of Respondent as to hisballot should be set aside.William Elliott and Deborah Griffith are son anddaughter of Glenn Elliott, the president and sole stock-holder of Respondent commercial corporation. As indi-viduals "employed by his parent" neither of them enjoys9 In view ofthe later recommendation of a bargaining order,these dis-cussionswill apply onlyif the matter requires further consideration 272DECISIONSOF NATIONALLABOR RELATIONS BOARDthe status of "employee." National Labor Relations Act,Section 2(3).While this rule does not apply for employ-ment by the founder of a nonprofit corporation,TopsClub, Inc.,238 NLRB 928 (1978), or to the son-in-law ofa commercial corporation's president and majority stock-holder,NLRB v. Hubbard Co.,702 F.2d 634 (6th Cir.1983), the issues there are whether the individual en-joyed a special status differing from other employees inthe unit. There is no question but that William Elliottand Griffith, as Glenn Elliott's direct offspring, have nostatus as employees for purposes of the Act. The chal-lenges asto their ballot must therefore be sustained,though on grounds other than as stated.Ondo's ballotwas challenged because he was nolonger employed by Respondent. As found herein, Ondowas discriminatorily discharged, and is therefore eligibleto vote.Tampa Sand & Material Co.,137 NLRB 1549(1962). The challenge as to his ballot should be set aside.b.Refusal to bargainRespondent correctly argues that it was under no obli-gation until the Union made a clear and unambiguousdemand for recognition in a bargaining unit appropriateforcollectivebargaining. Its argument that such ademand was not made, however, is not valid.The Union's demand letter referred to the extremelygeneral description of a majority of Respondent's em-ployees, and to "these people," which is not a proper de-scription of any appropriate bargaining unit. Before re-ceiving this, however, Respondent received a copy ofthe Union's petition to the Board, more fully describingthe appropriate unit as being all truckdrivers, mechanics,and laborers, excluding all office clerical employees andguards, professional employees and supervisors as de-fined in the Act.Respondent's argument is grounded in the SeventhCircuit's holding that not only is an employer under noduty to acceed to a request to bargain where the demandisambiguous, equivocal, or otherwise vague, but alsothat the employeris under noobligation to clarify or re-solve such infirm demand.National Can Corp. v. NLRB,374 F.2d 796 (7th Cir. 1967). Though not stated in thedecision, this directly reverses the rule set forth just theprior year, in thesamecircuit, that "the proper coursefor the employer in those circumstances is to refuse tobargainwith respect to those employees whose unitstatus is disputed, not to wholly refuse to bargain."NLRB v. Richman Bros. Co.,387 F.2d 809, 813 (7th Cir.1967).In any event, the Third Circuit, which incidentally isthe circuit in which the matter at hand is sited, later dis-posed of the issue by ruling that "the contemporaneousfiling of a representation petition was relevant to the im-portant issue of whether the letter constituted a legallysufficient request for bargaining in an appropriate unit,such as could be the basis of a refusal to bargain."NLRB v. M. Koppel Co.,412 F.2d 681, 684 (3d Cir.1969).The Board itself adopted such stance, holding inPilotFreight Carriers,223 NLRB 286, 304 (1976), that"[t]he demand letter . . . stated that `an overwhelmingmajority of your employees . . .' have chosen the Unionas their bargaining agent. It appears to me that eventhough the unit was somewhat ambiguous in the initialdemand letter-this request was sufficient to support aduty to bargain. It is well settled that a union's requestfor recognition is sufficient to raise a duty to bargain onthe part of an employer if the employer is apprised ingeneral terms of the proposed unit description. The re-quest need not be grammatically perfect and need notdefine the unit in minute detail . . . . It is also noted thatfurther particulars as to the unit make-up were suppliedby the Union."It is therefore clear that Respondent cannot rely ontheUnion's letter,with its imperfect statement of bar-gaining unit, but must consider the petition, of which ithad notice when the letter was received and which moreclearly defined the unit. In addition, Respondent wasaware, from the election held 4 years previously involv-ing the same Local and Union, of the precise proposedscope of the unit. Prior dealings have been held to put anemployer on notice,Buffalo Broadcasting Co.,242 NLRB1105, 1106 fn. 2 (1979), especially where bargaining tookplace.Neither the petition nor the prior dealings, however,included within the unit the positions of truck dispatcheror parts runner. I therefore find that Respondent failedto bargain with the Union as sole representative of a unitcomposed of. All full-time and regular part-time produc-tion and maintenance employees including all driver-op-erators,batch plant operators, and yard workers em-ployed by Marion Center Supply, Inc. at its MarionCenter, Pennsylvania, facility; excluding all office cleri-cal employees, professional employees and guards andsupervisors as defined in the Act. I further fmd such fail-ure to be in violation of Section 8(a)(5) and (1) of theAct.F. Bargaining OrderThe General Counsel contends thata Gisselbargainingorder,NLRB Y. Gissel Packing Co.,395 U.S. 575 (1969),is the appropriate remedy in thiscasesince the Unionhad achieved a majority based on authorization cards,and, in addition, because Respondent "has engaged in aclear course of conduct calculated to undermine and de-stroy support for the Unionamong itsemployees." TheGeneral Counsel thus seeksa bargainingorder based onboth the so-called first-category ofGissel,because ofegregious,outrageous,or pervasive unfair labor prac-tices, and because of the secondGisselcategory, where amajority existed.Just priorto submissionof briefs herein the Boardissued its decision inGourmet Foods,270 NLRB 578(1984), in which it ruled thatno bargainingorder shouldissue unlessit is determined that the Union represented amajority of the bargainingunit at sometime, and wemust therefore first examine the majority issue.The"Excelsior"list of employees from July 1 to Octo-ber 31 (G.C. Exh. 17) totals 25 employees. Of these, 3(William Elliott,Griffith, andWallace) are children ofRespondent's sole stockholder and hence are not employ-eeswithin the meaning of the Act, so that there are atotal of 22 employees. Of these, 3 (Cressley, Hilty, andOndo) were discharged and replaced by new employees MARION CENTER SUPPLY273(Busani, Troup, and Miller) by August 8, when the peti-tionwas received, so that the number of employees onthat date should have been no more than 19.Since there were 13 signed union-authorization cardspriox to August 10, none of which were voluntarily oreffectively withdrawn either before or after that date, theUnion had a clear majority at all times and under all cir-cumstances-13 of 25 on the'list, 13 of22 after exclusionof nonemployees,and 13 of 19 after discounting replacedemployees. The Union therefore fully meets the majoritytest.Assuming thatGourmet Foods,supra, limitsGisseltosituationswhere both a majorityand egregious antiunionacts need be shown, we next consider the nature, extent,and effect of the violations of Section 8(a)(1), (3), and (5)abovediscussed.Respondent commenced a course of surveillance andattempted intimidation when it first learned of the unioncampaign in July,even before the petition here was filed.Itdiscriminatorily discharged the leading union propo-nents, with such a chilling effect on employes that it wasable to coerce the preparation and execution of a petitionby all or virtuallyallof the remaining employees dis-claiming union representation.Through the period to theelectionRespondent continued its campaign of threats,coercion,and attempted intimidation.In this case, the violations which occurred beginningwith Respondent's knowledge of the union activity andcontinued on through the time of the election in a rela-tively small unit constitute,Iconclude,conduct whichundeniably dissipated the Union'smajority status and im-pactedsubstantially on the election process. Indeed, Ifind that it clearly interfered with the election. I furtherconclude,based on the potency and extent of Respond-ent's unlawful conduct, that it is improbable that the useof traditional remedies here would be sufficient to insurea fair rerun election, and that the desires of the employ-ees with respect to the Union as established by union-au-thorization cards is more reliable. Cf.Sturgis-NewportBusiness Forms, 227NLRB 1426 (1977), enfd. 563 F.2d1252 (5th Cir. 1977);Schulte's IGA Foodliner, 241NLRB855 (1979);Dependable Lists, Inc.,239' NLRB 1304(1979).Accordingly,Ifind that Respondent violatedSection 8(a)(5) and(1) as alleged and I shall recommendthe issuance of a bargaining order.Considering the foregoing,and having found that theRespondent's conduct described above during the criticalperiod priorto the representation election ofOctober 14,1983, ][ recommend to the Board with respect to Case 6-RC-9391 that the petition be dismissed in view of the is-suance of a remedial bargaining order in an appropriateunit.CONCLUSIONS OF LAW1.By interrogating employees concerning the unionactivities of others,by creating the impression amongemployees that their union activities and the activities ofotherswere under surveillance,by soliciting,coercing,instructing,and assistingemployeesto repudiate theUnion and revoke authorization cards, by informing em-ployees it would not negotiate with the Union,by threat-ening discharge directly and through stating that a strikewould be inevitable and striking employees terminatedand that the plant would be closed, by threatening em-ployees with loss of economic benefits through reducedwages, and by coercively interrogating an employee con-cerning intended testimony without appropriate safe-guards, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2.By discriminatorily discharging employees Ondoand Cressley,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.By refusing to recognize and bargain with theUnion after it was authorized by a majority of the mem-bers of the appropriate unit set out above while engagingin serious and substantial unfair labor practices as set outabove, Respondent has engaged and is engaging in unfairlabor practices within the meaning of' ection 8(a)(5) and(1) of the Act.4.The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.5.Except as found above,Respondent has not engagedin any other unfair labor practices alleged in the com-plaint.THE REMEDYIthaving been found that Respondent engaged inunfair labor practices in violationof Section8(a)(1), (3),and (5)of the Act,my recommended Order will requirethat it cease and desist therefrom and take certain affirm-ative actions necessary to effectuate the policies of theAct. Having found that Respondent discriminatorily dis-charged Ondo and Cressley,Respondent shall be re-quired to offer Ondo and Cressley immediate and full re-instatement to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges,and shall make each of them wholefor any loss of pay and earnings that they may have suf-fered as a result of any discrimination against them. Anybackpay found to be due shall be computed in accord-ance with the formula set forth in F.W Woolworth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB651 (1977).10Respondent'sunfair labor practices were widespread,touched all of the employees, and spanned virtually theentire period from the commencement of the union ac-tivity until the election.They demonstrate a general dis-regard for the employees'fundamental statutory rightsand therefore warrant the imposition of a broad injunc-tive order precluding Respondent,itsofficers,agents,successors, and assigns from engaging in unfair laborpractices"in any othermanner."SeeMid-Continent Re-frigerated Service,228NLRB 917 (1977), andFederalAlarm,230 NLRB 518 (1977).Ihave previously found that a bargaining order is ap-propriate from the circumstances of this case.Consistentwith the Board's policy, I shall recommend that the bar-gaining order be made effective from August 10, 1983,thedateRespondentwas advised that the Union10 See generallyIsis PlumbingCo,138 NLRB 716 (1962) 274DECISIONSOF NATIONAL LABOR RELATIONS BOARDachieved its majority status after Respondent had com-menced its unfair labor practices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent,Marion Center Supply,Inc.,MarionCenter, Pennsylvania,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a) Interrogating employees concerning the union ac-tivities of others.(b)Creating the impression among employees thattheirunion activities and the activities of others areunder surveillance.(c) Soliciting,coercing,or assisting employees to repu-diate or revoke authorization of Teamsters, Chauffeurs,Warehousemen and Helpers Local No. 110,affiliatedwith International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, or anyother union.(d) Informing employees it would not negotiate with aunion,that it would close down operations,or reducebenefits or wages, or threatening to discharge employeesby forcing a strike and employing replacements, if aunion were authorized.(e)Coercivelyinterrogating employees regarding in-tended testimony before this Board without appropriatesafeguards.(f) In any other manner interfering with, restraining,or coercing its employees in the exerciseof the rightsguaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain collectivelywith Teamsters, Chauffeurs,Warehousemen and HelpersLocal Union No. 110, affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, as exclusive collective-bargainingrepresentative of the employeesof theRespondent in theappropriate bargaining unit as follows:All full-time and regular part-time production andmaintenance employees including all driver-opera-tors, batch plant operators,and yard workers em-ployed by Marion Center Supply,Inc., at its MarionCenter, Pennsylvania,facility;excluding all officeclericalemployees,professionalemployees andguards and supervisors as defined in the Act.(b)OfferWilliam Ondo and Michael Cressley immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits suffered as a11 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesresult of thediscrimination against them,in the mannerset forth in the remedy sectionof thedecision.(c)Remove from its files any referenceto theunlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(d)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms ofthis Order.(e)Post at its plant in Marion Center, Pennsylvania,copies of the attachednoticemarked "Appendix."12Copies ofthe notice,on forms provided by the RegionalDirectorforRegion 6, after being signedby the Re-spondent's authorized representative,shall beposted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive daysin conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be takenby theRespond-ent to ensurethat thenotices are not altered,defaced, orcovered by any othermaterial.(I)Notifythe RegionalDirectorinwritingwithin 20days from the date of this Order whatsteps the Re-spondent has takento comply.IT IS FURTHERORDERED that the complaint be dis-missed insofar as it alleges violationsof the Act not spe-cifically found.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTinterrogate our employees regardingtheir activities in supportof Chauffeurs,Teamsters andHelpersLocal UnionNo. 110, affiliatedwith theInterna-tionalBrotherhood of Teamsters,Chauffeurs,Ware- MARION CENTER SUPPLYhousemen and Helpers of America, or the activities andsupport of other employees with respect to the Union.WE WILL NOTcreate the impression among employeesthat their union activities and the activities of others areunder surveillance.WE WILL NOTSolicit,coerce, or assist employees torepudiate or revoke authorization of any union.WE WILL NOT inform employees we will not negotiatewith a union, or close down operations, reduce benefitsor wages, or threaten to discharge employees directly orby forcing a strike and employing replacements, if aunion is authorized.WE WILL NOT coercively interrogate employees re-garding intended testimony before the National LaborRelations Board without appropriate safeguards.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL NOT refuse to recognize and bargain withthe Union as the exclusive collective-bargaining repre-sentative of our employees in the following appropriateunit:All full-time and regular part-timeproduction andmaintenance employees including all driver-opera-tors, batch plant operators, and yard workers em-ployed by Marion Center Supply, Inc., at its Marion275Center, Pennsylvania, facility; excluding all officeclericalemployees,professionalemployees andguards and supervisors as defined in the Act.WE WILL, on request, recognize and bargain withChauffeurs, Teamsters and Helpers Local Union No. 110,affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica, asthe exclusive collective-bargaining representativeof our employees in the unit described above and, if anunderstanding is reached embody such understanding ina written signed agreement.WE WILL offer William Ondo and Michael Cressleyimmediate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or anyother rights or privileges previously enjoyed and WEWILL make them whole for any loss of earnings andother benefits resulting from their discharge, less any netinterim earnings,plus interest.WE WILL notify William Ondo and Michael Cressleythatwe have removed from our files any reference totheir discharge and that the discharge will not be usedagainst them in any way.MARION CENTER SUPPLY, INC.